DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						Status
	This Office Action is in response to the remarks and amendments filed on 11/16/2022. The drawing objections been withdrawn. The 35 USC 112 rejections have been maintained. Claims 1-6 remain pending for consideration on the merits. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the new specification should include amended reference numeral drawing explanations.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Claim Objections
Claim 3 and 6 have objected to because of the following informalities:  
Claim 3 reads “air passing thru the finning”. It is interpreted to be a typographical error, should read -- air passing through the finning--. 
Claim 6 fails to provide a dependency claim. For examination purposes the claim is interpreted to depend from claim 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “free area” in claim 6 is a relative term which renders the claim indefinite. The term “free area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 2, applicant has added the limitation “a fan having backward inclined blades”. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation. Thus, the newly added limitation is deemed to be NEW MATTER.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20180080665 A1).
Regarding claim 1, Jung teaches an air conditioning system (air conditioner 1) circular (figure 1) and cylindrical (figure 1) in design comprising: a fan wall plenum divider (the flow path guide 40 may be formed between the fan 30 and the outlet 14 to guide the flow of air, pg3 paragraph 0055) and a thermodynamic assembly (heat exchanger 20).
Jung teaches the invention as described above but fails to teach a conical thermodynamic assembly. 
However, Applicant has not disclosed that having “conical” thermodynamic assembly does anything more than produce the predictable result of providing maximized180 efficiency surface area of heat transfer. Since it has been held that mere changes in shape has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify heat exchanger 20 of Jung and meet the claimed limitations in order to provide the predictable results of the heat exchanger 20 to absorb or transfer heat from air entered through the inlet.
Regarding claim 2, Jung teaches the air conditioning system (air conditioner 1) of claim 1, wherein the fan wall plenum (the flow path guide 40 may be formed between the fan 30 and the outlet 14 to guide the flow of air, pg3 paragraph 0055) comprises a solid divider section (outlet 14) including an opening (an opening where air is blown at by fan 30, as shown on figure 3) where a fan having backward inclined blades (with fan 30 being a cross flow fan, as described in paragraph 0053, one of the ordinary skill in the art would recognize that cross flow fans uses impellers with forward curved blades) is mounted (fan 30 is mounted in this opening, as shown on figure 3).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20180080665 A1) in view of Sakashita et al (US 20100159818 A1).
Regarding claim 3, Jung teaches the invention as described above but fail to teach the air conditioning system of claim 1, wherein the conical thermodynamic assembly includes tubing with affixed metallic finning facilitating thermodynamic transfer of energy passing inside the tubes to the air passing thru the finning outside of the tubes.
Applicant has not disclosed that having “conical” thermodynamic assembly does anything more than produce the predictable result of providing maximized efficiency surface area of heat transfer. Since it has been held that mere changes in shape has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the heat exchanger 35 of Sakashita and meet the claimed limitations in order to provide the predictable results that in the cooling operation, a vapor compression refrigeration cycle is performed in which the outdoor heat exchanger 35 in the refrigerant circuit 18 function as a condenser.
However, Sakashita teaches the air conditioning system (air conditioner 10, corresponding to air conditioner 1 of Jung) of claim 1, wherein the thermodynamic assembly (heat exchanger 35, corresponding to heat exchanger 20 of Jung) includes tubing with affixed metallic finning (heat exchanger (35) is configured as a cross-fin type fin-and-tube heat exchanger, pg6 paragraph 0136) facilitating thermodynamic transfer of energy passing inside the tubes to the air passing thru the finning outside of the tubes (heat transfer occurs via the vapor compression refrigeration cycle is performed in which the outdoor heat exchanger (35) intakes outdoor air sent by fan 12, pg6 paragraph 0137 and 0139).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the air conditioning system in the teachings of Jung to include the conical thermodynamic assembly whereas the construction includes tubing with affixed metallic finning facilitating thermodynamic transfer of energy passing inside the tubes to the air passing thru the finning outside of the tubes in view of the teachings of Sakashita to provide a method to exchange heat at an efficient rate with the cross-fin type of heat exchanger. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al (US 20200309407 A1).
Regarding claim 4, Onaka teaches a thermodynamic assembly (first heat exchanger 4-1) that is separate from an entire air-conditioning system (separate from 1a-1, as shown on figure 49) comprising: a square-rectangular housing (first heat exchanger 4-1 is shown as a square-rectangular housing shape, as shown on figure 49).
Onaka teaches the invention as described above but fail to teach a conically shaped thermodynamic assembly.
However, Applicant has not disclosed that having “conical” thermodynamic assembly does anything more than produce the predictable result of providing maximized efficiency surface area of heat transfer. Since it has been held that mere changes in shape has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify first heat exchanger 4-1 of Onaka and meet the claimed limitations in order to provide the predictable results of exchanging heat with the assistance of centrifugal fan 3, including the first heat exchanger 4-1 to consist of a square rectangular housing shape. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercer et al (US 20150033776 A1).
Regarding claim 5, Mercer teaches a thermodynamic assembly (refrigeration evaporator coil 128 within AHU 100, as shown on figure 2) that is constructed within an air-conditioning air- handler comprising: an evaporator coil (refrigeration evaporator coil 128) arranged to have a plurality of tubular rows (as shown on figure 2) in a circular (as shown on figure 2); a plurality of plate like fins each connected approximately perpendicular to the tubular sections (plate fin slab type construction of the refrigeration coil assembly 128, pg2 paragraph 0018), and a circular top opening (exit of the air through an open top side of the heat exchanger cabinet 104, pg1 paragraph 0016).
Mercer teaches the invention as described above but fail to teach having a conical thermodynamic assembly and a conical arrangement.
However, Applicant has not disclosed that having “conical thermodynamic assembly” and “conical arrangement” does anything more than produce the predictable result of providing maximized efficiency surface area of heat transfer. Since it has been held that the mere changes in shape has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the refrigeration evaporator coil 128 of Mercer and meet the claimed limitations in order to provide the predictable results of air passing through the refrigeration coil assembly 128 is necessarily cooled by the refrigeration coil assembly 128 to a temperature less than that of the temperature of the refrigerant supplied to the sub-cooler circuit inlet 144.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercer et al (US 20150033776 A1) in view of Makino et al (US 20170370605 A1).
Regarding claim 6, the combined teachings teach the invention as described above but fail to teach the conically shaped thermodynamic assembly of claim 5, the top opening further comprising a permeate baffle plate, adjustable baffle plates or adjustable air regulating dampers or neither and thus completely open as free area.
However, Makino teaches thermodynamic assembly (heat exchanger 3, corresponding to evaporator coil 128 of Mercer), the top opening (air outlet 13, corresponding to exit of the air through an open top side of the heat exchanger cabinet 104, pg1 paragraph 0016 of Mercer) further comprising a: and thus, completely open (air outlet 13 is formed to open at an upper portion of the front-side casing 7, pg4 paragraph 0055).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the air conditioning system in the teachings of Mercer to include said top opening having either: a permeate baffle plate: adjustable baffle plates or adjustable air regulating dampers or neither and thus completely open as free area in view of the teachings of Makino to provide an air outlet that is formed to blow out the conditioned air subjected to the heat exchange.
Response to Amendment
The amendment to the claims filed on 11/16/2022 does not comply with the requirements of 37 CFR 1.121(c) because the Applicant fails to provide a clean copy of an amended claim, and fails to provide a marked-up version of the amended claim.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”

		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


The specification and drawing arguments submitted should have been submitted as a separate paper along with the applicant arguments as required by 37 CFR 1.4(c).  The paper has been entered.  However, all future correspondence must comply with 37 CFR 1.4.
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. 
In response to Applicant's argument with respect to claim 1 that Jung is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Jung is analogous art because it provides an air-conditioner with a heat exchanger and air blowing methods (abstract). Further, the teachings of Jung is in the same field of endeavor (i.e. air conditioning). Moreover, the Jung reference teaches an air conditioning system and since the Jung reference is in the same field of endeavor and is concerned with air conditioning, it would be obvious to one having ordinary skill in the art, to utilize the teachings of Jung because of the absorption and transfer heat from air entered through the inlet. Finally, teachings of Jung disclose all of the structural features of the claim. Therefore, Applicant' s arguments are not persuasive and the rejection is maintained.
	In response to Applicant’s argument with respect to claim 2 that “The entire assembly in Jung is different than claim 2 in the subject invention because this divider wall in Jung is used to similarly separate low side pressure of the fan causing air to be draw into a coil then immediately discharge radially out, and Jung is referencing a forward curved type of fan meant for this type discharge”, the examiner disagrees. For clarity, Jung is established as a primary reference in the rejection to teach “the fan wall plenum comprises a solid divider section including an opening where a fan having backward inclined blades is mounted”, and Jung teaches an air conditioner 1 along with a flow path guide 40 used to guide the flow of air (paragraph 0055), with an outlet 14 that contains blades 16 which provides an opening to fan 30 (as shown on figure 3). Therefore, the Applicant’s arguments are not persuasive and the rejection is maintained. 
	In response to the Applicant’s argument with respect to claim 2 that “Jung has no rational basis of engineering principles that would cause one of ordinary skill in the art to begin to imagine the subject of this patent application”, the examiner disagrees. Further, in response to applicant's argument, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S., 82 USPQ2d 1385, 1397 (2007). "In many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at, 82 USPQ2d at 1396. The "hypothetical 'person having ordinary skill in the art' to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The Examiner disagrees that the proposed modification would material change Jung principle operation. Jung principle operation is to provide an air conditioner includes a housing having an outlet, a heat exchanger disposed in the inside of the housing, a fan configured to blow air heat-exchanged with the heat exchanger toward the outlet (paragraph 0010). The modification of incorporating the flow path guide 40, outlet 14, fan 30, and the opening where the fan is located would not materially change Jung principle operation. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
	In response to the Applicant’s argument with respect to claim 2 that “the objective of Jung and benefit thereof is unrelated to the subject patent. Jung simply provides an aesthetically pleasing assembly that has a uniform discharge of airflow. The benefits of the Jung assembly are not analogous to the subject invention, neither in form, function, nor obviousness of relation to the efficiency and humidity problems that the subject invention provides”, the examiner disagrees. For clarity, Jung has been established in the rejection as a primary reference that teaches air entering the inside of the housing 10 through the inlet 12 may exchange heat with the heat exchanger 20, and then pass through the fan 30. The heat-exchanged air blown by the fan 30 may be guided by the flow path guide 40 to thus be discharged to the outside of the housing 10 through the outlet 14 (paragraph 0062), and with the following methods non-humid air is provided to the conditioned space for comfort. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
	In response to the Applicant’s argument with respect to claim 3 that “Sakashita provides very little motivation or suggestion to take the inventive steps required to conceive the subject of this patent”, the examiner disagrees. For clarity, Sakashita has been established in the rejection as a secondary used to teach “the air conditioning system of claim 1, wherein the conical thermodynamic assembly includes tubing with affixed metallic finning facilitating thermodynamic transfer of energy passing inside the tubes to the air passing thru the finning outside of the tubes”, and in which Sakashita provides a cross fin type fin and tube heat exchangers (paragraph 0136) in which a heat transfer vapor compression refrigeration cycle is performed in which the outdoor heat exchanger 35 and the indoor heat exchanger 37 (paragraph 0137) where thermodynamic heat transfer occurs between heat exchanger 35 and 37. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
	In response to the Applicant’s argument with respect to claim 4 that “Onaka attempts many arrangement of the known type of evaporator coil in an effort to maximize thermodynamic transfer, yet does not attempt nor imagine the coil of conical shape”, the examiner disagrees. However, Applicant has not disclosed that having “conical” thermodynamic assembly does anything more than produce the predictable result of providing maximized efficiency surface area of heat transfer. Since it has been held that mere changes in shape has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify first heat exchanger 4-1 of Onaka and meet the claimed limitations in order to provide the predictable results of exchanging heat with the assistance of centrifugal fan 3, including the first heat exchanger 4-1 to consist of a square rectangular housing shape. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
In response to the Applicant’s argument with respect to claim 4 that “Onaka teaches away from this invention, both due to the area of fan and coil assemblies being flat and square or rectangular, the air discharging at 90 degree angle from the air inlet path, and the many attempts at maximizing coil efficiency size, geometry, arrangements while never including the many attributes of the subject conical coil”, the examiner disagrees. For clarity, Onaka has been established in the rejection as a secondary used to teach “a thermodynamic assembly that is separate from an entire air-conditioning system comprising: either a circular-cylindrical or a square-rectangular housing”, and as shown on figure 49, the first heat exchanger 4-1 is shown as a square-rectangular housing shape. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
In response to Applicant’s argument with respect to claim 4 that “ability to bypass air thus reheating for better comfort during dehumidification control, nor maximize refrigeration cycle efficiency with subcooling”. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ability to bypass air thus reheating for better comfort during dehumidification control, nor maximize refrigeration cycle efficiency with subcooling) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, applicant’s arguments are not persuasive and the rejection is maintained. 
In response to Applicant’s argument with respect to claim 5 that “arrangement of the subcooling circuit at the top of the conical coil is different than that described in Mercer as it is of the same construction and finning as the rest of the conical coil”. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., arrangement of the subcooling circuit at the top of the conical coil is different than that described in Mercer as it is of the same construction and finning as the rest of the conical coil) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, applicant’s arguments are not persuasive and the rejection is maintained. 
In response to Applicant’s argument with respect to claim 5 that “this bypass hole of Claim 5 is not disclosed or imagined in Mercer”, the examiner disagrees. For clarity, Mercer has been established in the rejection as a secondary used to teach “thermodynamic assembly that is either separate from or constructed within an air-conditioning air-handler comprising: an evaporator coil arranged to have a singular or plurality of tubular rows in a circular and a conical arrangement; a plurality of plate like fins each connected approximately perpendicular to the tubular sections, and a circular top opening”. Further, Mercer teaches the heat exchanger cabinet 104 comprises a four-walled fluid duct that accepts fluid (air) from the blower cabinet 102 and passes the fluid from an open bottom side of the heat exchanger cabinet 104 and allows exit of the air through an open top side of the heat exchanger cabinet 104 (paragraph 0016). Therefore, applicant’s arguments are not persuasive and the rejection is maintained. 
In response to Applicant’s argument with respect to claim 5 that “The sub cooler in the conical coil assembly of this patent is integral to the entire conical coil design by simply being the first few circular rows of the entire assembly as described above”, the examiner disagrees. For clarity, Mercer has been established in the rejection as a secondary reference used to teach “thermodynamic assembly that is either separate from or constructed within an air-conditioning air-handler comprising: an evaporator coil arranged to have a singular or plurality of tubular rows in a circular and a conical arrangement; a plurality of plate like fins each connected approximately perpendicular to the tubular sections, and a circular top opening”. Further, as stated in the claim “thermodynamic assembly that is either separate from OR constructed within an air-conditioning air-handler”, the refrigeration evaporator coil 128 within air handling unit 100, as shown on figure 2. Therefore, applicant’s arguments are not persuasive and the rejection is maintained. 
In response to Applicant’s argument with respect to claim 5 that “the sub cooler in the conical coil assembly of this patent is integral to the entire conical coil design by simply being the first few circular rows of the entire assembly as described above”. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,the sub cooler in the conical coil assembly of this patent is integral to the entire conical coil design by simply being the first few circular rows of the entire assembly as described above”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, applicant’s arguments are not persuasive and the rejection is maintained. 
In response to Applicant’s argument with respect to claim 6 that “the teachings of Mercer are deficient describing the benefits of the conical coil which is the subject of this invention”, However, Applicant has not disclosed that having “conical coil” does anything more than produce the predictable result of providing maximized efficiency surface area of heat transfer. Since it has been held that mere changes in shape has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the refrigeration evaporator coil 128 of Mercer and meet the claimed limitations in order to provide the predictable results of exchanging heat with the sub-cooler circuit airflow downstream relative to a refrigeration coil. Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
In response to Applicant’s argument with respect to claim 6 that “There is no motivation, no benefit, and no possible way of incorporating the discharge dampers in Makino in a manner similar to that of the dampers and bypass opening that is the contained in this invention”, however as stated on the claim “top opening further comprising a permeate baffle plate, adjustable baffle platers OR adjustable air regulating dampers OR neither and thus completely open”. Furthermore, Makino is used in the rejection to teach a region extending from a front side portion at an upper end of the casing 5 to an upper portion of the front surface of the casing 5, an air outlet 13 is formed that blows out the conditioned air subjected to the heat exchange (paragraph 0055). Therefore, Applicant's arguments are not persuasive and the rejection is maintained.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763